[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court has received the following order from the Appellate Court:
                                  ORDER
The motion of the State of Connecticut-Appellee, filed December 5, 2000, for supervision of the proceedings having been presented to the court, it is hereby ordered that the portion of the Appellate Court order of December 16, 1998, on the motion for Attorney Suzanne Zitser to withdraw appearance that remands the motion to the trial court with direction to consider whether new counsel should be appointed is vacated. It is further ordered that the trial court appoint a special public defender to represent the defendant in this matter. CT Page 3132-bk
BY THE COURT,
Assistant Clerk-Appellate
Perez has had difficulty with most if not all of his attorneys. His first public defender, Miles Garrity, was replaced at Perez's request. His special public defender, Vickie H. Hutchinson, was also allowed to withdraw after being grieved. He then asked permission to have standby counsel only which was granted. His problems with counsel continued through the appeal with Attorney Zitser. Against this history, this court believed he should appear before it before any further action was taken with respect to the appointment of counsel.
In accordance with the Appellate Court order set forth above, his file is ordered referred to the Chief Public Defender for the selection of another special public defender. Upon that selection, the identity of that special public defender is ordered forwarded to this court for endorsement.
Moraghan, J.T.R.